Citation Nr: 9906262	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-36 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for residuals of a lateral malleolus fracture of 
the left ankle for the appeals period prior to August 13, 
1998.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a lateral malleolus fracture of the left ankle 
for the period beginning on August 13, 1998.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1963 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that determination the RO granted service 
connection for a fracture, lateral malleolus of the left 
ankle and assigned a noncompensable evaluation.  The veteran 
filed a timely appeal.  In a supplemental statement of the 
case issued in February 1997, the RO increased the veteran's 
left ankle disability from noncompensable to 10 percent 
disabling effective from November 1995.  The veteran 
continued to disagree with the assigned rating and the case 
was then forwarded to the Board for appellate review.  

The Board remanded the case to the RO for additional 
development in January 1998.  Thereafter, the RO increased 
the veteran's disability rating from 10 percent to 20 percent 
disabling effective from August 13, 1998.  The veteran has 
continued to disagree with the assignment of the initial 
rating and has properly perfected his appeal.  Therefore, the 
propriety of each of the staged ratings, as set forth in the 
Issues section above, is currently before the Board.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board finds that the RO has complied with the 
instructions contained in the January 1998 remand, and that 
the case is now ready for appellate adjudication.  Stegall v. 
West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Prior to August 13, 1998, the residuals of the veteran's 
left lateral malleolus fracture were manifested by no more 
than moderate limitation of motion.  

3.  The residuals of the veteran's left lateral malleolus 
fracture for the period on and after August 13, 1998 consist 
of degenerative arthritis, decreased range of motion, 
crepitus, an impaired gait, and pain and stiffness.

4. Ankylosis of the left ankle has not been demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of the left lateral malleolus fracture have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); C.F.R. 
§ 4.71a Diagnostic Codes 5003, 5271 (1998).

2.  The criteria for a rating in excess of 20 percent for 
residuals of the left ankle lateral malleolus fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5271.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in March 
1965, during active service he sustained an external rotation 
fracture of the lateral malleolus and a deltoid anterior 
tear.  The fracture was treated by immobilization.  Healing 
was described as precarious at about four weeks, but by the 
sixth week the left ankle was noted to be healed.  The 
veteran was discharge to active duty with no limitations in 
August 1965.  

During an October 1996 VA examination, the veteran complained 
of occasional swelling and discomfort with weight bearing on 
the left ankle.  He reported that he experienced pain with 
certain motions.  On examination, the mortise of the ankle 
appeared to be widened.  The distal fibula was well aligned 
and healed.

The veteran could dorsiflex to neutral.  The veteran was able 
to plantar flex to no more than 40 degrees.  There was good 
ligamentous support medially and laterally, and in the 
anterior and posterior positions.  X-ray reports confirmed 
the presence of post-traumatic changes with prominent 
osteophyte formation, calcification of the interosseous 
ligamental distally, subchondral sclerosis and joint space 
narrowing.  The examiner described the osseous changes as 
"extensive."  

The veteran was accorded a VA orthopedic examination in 
August 1998.  At that time, he complained of a chronic limp 
as well as pain in the left ankle and heel area.  He reported 
that he experienced difficulty on arising from a seated 
position.  The veteran reported an occasional "catching 
sensation and giving way of his left foot."  He also 
reported that he was working on a part-time basis following 
retirement.  

On examination, it was noted that the veteran ambulated with 
an antalgic gait on his left side due to ankle stiffness and 
pain.  Range of motion was as follows:  Dorsiflexion was to 5 
degrees and plantar flexion was to 25 degrees.  The left 
ankle was stable but there was "much" grinding and crepitus 
noted during range of motion testing and drawer testing was 
accompanied by crepitus.  There was 2+ effusion in the ankle.  
Eversion and inversion stress caused increased pain.  The 
grinding was consistent with palpable osteophytes noted on 
the anterior tibial surface.  The X-ray report showed severe 
post-traumatic arthritic changes.  There was evidence of 
widening of the ankle mortise due to healing of the lateral 
malleolus in slight external rotation and abduction.

The examiner noted that the veteran's history, service 
medical records, and physical examination confirmed 
significant functional impairment as a result of his left 
ankle disability.  He opined that the difficulties associated 
with the veteran's left ankle disability began in 1992 and 
had increased in frequency to the point where he was 
moderately impaired.


Pertinent Law and Regulations

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse. 38 
C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis, 
and degenerative arthritis is to be evaluated based on the 
limitation of motion of the affected joint. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked. 38 
U.S.C.A. § 4.71a.

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




Analysis

Entitlement to an initial disability rating greater than 10 
percent for the appeals  period prior to August 13, 1998.

As noted above, a compensable disability rating for 
limitation of motion of the ankle requires limited motion 
that is moderate. 38 C.F.R. § 4.71a Diagnostic Code 5271.

The veteran's claim for service connection was received on 
November 8, 1995.  At that time, the veteran's service 
medical records were available for review.  There was no 
disability shown at the time of the veteran's separation from 
service.  There were no records of treatment following 
discharge from service.  It was not until October 1996, 
during a VA examination that X-ray evidence of traumatic 
osteoarthritis was shown and pain on motion was demonstrated.   
At that time, there was slight limitation of motion.

As noted above a disability rating greater than 10 percent 
applies if there is marked limitation of motion.  38 C.F.R. 
§ 4.71a Diagnostic Code 5271.

A review of the evidence discloses that there was no evidence 
of symptoms meeting the criteria for a 20 percent disability 
rating prior to August 13, 1998. The normal range of motion 
for the ankle joint is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  On 
the October 1996, examination the veteran had nearly a full 
range of plantar flexion, being able to move his ankle to 40 
degrees.  He could dorsiflex to the neutral position.  
Assuming that he could not move beyond neutral, these finding 
show that he retained most of the normal range of motion in 
the left ankle.  Such a range of motion cannot be described 
as more than moderately limited.

The question remains as to whether the veteran had functional 
limitation of the left ankle prior to August 13, 1998, which 
would warrant more than a 10 percent evaluation for his 
disability.  The report of the October 1996 examination 
reflects that the veteran needed no treatment for his ankle 
prior to that date.  He had only occasional swelling, and 
experienced pain only on certain motions of the ankle.  His 
symptoms reportedly occurred only on excessive weight 
bearing.  While the veteran reported that his ankle 
occasionally gave way, the examiner found that the veteran 
had good ligamentous support.  These findings do not suggest 
functional impairment in excess of that contemplated by the 
10 percent evaluation based on moderate limitation of motion.  
38 C.F.R. §§ 4.40, 4.45 (1998).

The veteran presented with an antalgic gait on his left side 
due to ankle stiffness and pain.  Range of motion testing was 
as follows:  Dorsiflexion was to 5 degrees and plantar 
flexion was to 25 degrees.  The ankle was stable but there 
was a lot or grinding and crepitus noted during range of 
motion.  Eversion and inversion stress caused increased pain.  
The X-ray study showed severe post-traumatic arthritic 
changes.  

Prior to that date there was no evidence of marked limitation 
of motion.  The 1996 VA examination noted slight limitation 
of motion, pain on motion, and traumatic arthritis.  The 
Board notes that there are no treatment records prior to the 
August 13, 1998 VA examination.  The Board does not find any 
evidence to support a 20 percent disability rating for the 
period prior to August 13, 1998.  Accordingly, the benefit 
sought on appeal is denied.  


Entitlement to a rating in excess of 20 percent for residuals 
of a left lateral malleolus fracture for the period beginning 
on August 13, 1998.


The August 1998, VA examination shows that the residuals of 
the service-connected left ankle injury are currently 
manifested by effusion, arthritic changes, and limitation of 
motion to 5 degrees of dorsiflexion and 25 degrees of plantar 
flexion with pain.  Arthritis is to be rated based on 
limitation of motion of the affected joint. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The evidence shows, therefore, 
that the veteran has significant limitation of motion in the 
left ankle.  Diagnostic Code 5271 for limitation of motion of 
the ankle provides a maximum 20 percent rating if the 
limitation is marked. 38 U.S.C.A. § 4.71a.  The veteran's 
left ankle disorder is currently rated as 20 percent 
disabling, the maximum rating available for limitation of 
motion.

In addition, the Board will consider 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, and 5274 (1998) based upon 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, malunion of os calcis or astragalus, and 
astragalectomy. 

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation. Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273 which also assigns a 10 
percent evaluation for such deformity of moderate severity.  
An astragalectomy would result in a 20 percent evaluation 
under Diagnostic Code 5274.

The Board notes that the veteran's current 20 percent 
evaluation is the highest or higher than evaluations 
contemplated under Diagnostic Codes 5272 (ankylosis of 
subastragalar or tarsal joint), 5273 (malunion of os calcis 
or astragalus), and 5274 (astragalectomy).  Therefore, a 
higher than 20 percent rating would not be available under 
any of these codes regardless of the severity of the ankle 
disability. 

A rating in excess of 20 percent requires that the ankle be 
ankylosed.  In accordance with Diagnostic Code 5270, a 30 
percent disability rating applies if the ankle is ankylosed 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees. 38 C.F.R. § 4.71a.  
Ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Because the left ankle can be flexed from 5 degrees 
of dorsiflexion to 25 degrees of plantar flexion, the ankle 
cannot be said to be ankylosed.

The provisions of 38 C.F.R. §§ 4.40 and 4.45, do not apply, 
because the veteran has been granted the maximum schedular 
disability rating available for limitation of motion of the 
ankle, and a higher evaluation would require ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (1998), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In this case the veteran has not asserted that extra-
schedular consideration is warranted.  The record does not 
show that the disability has caused interference with 
employment or required any periods of hospitalization.  
Therefore the Board will not consider the question of 
entitlement to an extra-schedular rating.  Shipwash v. Brown.


ORDER

A disability rating greater than 10 percent for residuals of 
a lateral malleolus fracture of the left ankle for the 
appeals period prior to August 13, 1998, is denied.

A disability evaluation in excess of 20 percent for residuals 
of a lateral malleolus fracture of the left ankle for the 
period beginning on August 13, 1998, is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

